FILED
                           NOT FOR PUBLICATION                                  JUL 28 2014

                                                                            MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30276

              Plaintiff - Appellee,              D.C. No. 2:13 cr-06011 WFN

  v.

JOSE TRINIDAD CONTRERAS-AVINA,                   ORDER*

              Defendant - Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Washington
              Wm. Fremming Nielsen, Senior District Judge, Presiding

                        Argued and Submitted July 11, 2014
                               Seattle, Washington

Before:       ALARCÓN, TASHIMA, and MURGUIA, Circuit Judges

       The parties’ revised joint motion to vacate and remand is granted.

       Defendant-Appellant Contreras-Avina’s conviction is vacated, the district

court’s order denying the motion to dismiss the indictment is vacated, and the case




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
remanded to the district court to stay further proceedings on the following

conditions:

      1.      Contreras-Avina shall promptly file a motion to reopen with the Board

of Immigration Appeals (“BIA”) and for such other relief as he deems appropriate.

      2.      Contreras-Avina shall promptly inform the district court when the

BIA has ruled on his motion(s).

      3.      This stay shall expire when the BIA has ruled on Contreras-Avina’s

motion(s).

      4.      Upon the expiration of this stay, the district court shall resume further

proceedings in this case (including whether to issue any further stays), for such

further proceedings as it deems necessary and appropriate.

      This panel shall retain jurisdiction over any further appeals in this case.